Name: Commission Regulation (EEC) No 3391/83 of 28 November 1983 amending for the fifth time Regulation (EEC) No 1120/75 laying down conditions for the entry of port, Madeira, sherry, Setubal muscatel and Tokay (Aszu and Szamorodni) wines falling within subheadings 22.05 C III a) 1 and b) 1 and 2 and 22.05 C IV a) 1 and b) 1 and 2 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12 . 83 Official Journal of the European Communities No L 336/55 COMMISSION REGULATION (EEC) No 3391/83 of 28 November 1983 amending for the fifth time Regulation (EEC) No 1120/75 laying down condi ­ tions for the entry of port, Madeira, sherry, Setubal muscatel and Tokay (Aszu and Szamorodni) wines falling within subheadings 22.05 C III a) 1 and b) 1 and 2 and 22.05 C IV a) 1 and b) 1 and 2 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1120/75 is hereby amended as follows : 1 . in Annex I, box 3 , 'MinistÃ ©rio da EconomÃ ­a  Secretaria de Estado do ComÃ ©rcio' is deleted ; 2 . in Annex II, box 3 , 'Ministerio da EconomÃ ­a  JUNTA NACIONAL DO VINHO  Delegado na RÃ ©giÃ £o VinÃ ­cola da Madeira  FUNCHAL' is replaced by 'INSTITUTO DO VINHO DA MADEIRA  FUNCHAL' : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Articles 3 and 4 thereof, Whereas the 'Junta Nacional do Vinho', which is mentioned in Annex II, box 3 to Regulation (EEC) No 1120/75 (2), as last amended by the Act of Accession of Greece, as the issuing authority for the certificate of designation of origin of Madeira wine destined for the Community, has been replaced by ' Instituto do Vinho da Madeira' ; Whereas the name ' Instituto do Vinho do Porto', which appears in Annex I, box 3 to that Regulation as the name of the issuing authority for port wine , must no longer be preceded or followed by other names ; Whereas, consequently, it is necessary to amend Regu ­ lation (EEC) No 1120/75 in respect of Annexes I , II and VI, in which the list of issuing authorities appears ; 3 . in Annex VI, third column , line (A), 'Entreposto da Gaia' is deleted, and in line (B), 'Junta Nacional do Vinho  Delegarlo na RegiÃ £o Vinicola da Madeira' is replaced by 'INSTITUTO DO VINHO DA MADEIRA'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. However, models of certificates used before the entry of this Regulation , conforming to the provisions of Regulation (EEC) No 1120/75 may be used until 30 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (&gt;) OJ No L 14, 21 . 1 . 1969, p . 1 . 2) OJ No L 111 , 30 . 4 . 1975, p . 19 .